UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-03495 DWS Money Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2011 ITEM 1. REPORT TO STOCKHOLDERS ANNUAL REPORT TO SHAREHOLDERS NY Tax Free Money Fund Tax-Exempt New York Money Market Fund December 31, 2011 Contents 3 Portfolio Management Review 8 Investment Portfolio 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 22 Report of Independent Registered Public Accounting Firm 23 Information About Your Fund's Expenses 24 Tax Information 25 Other Information 26 Investment Management Agreement Approval 31 Summary of Management Fee Evaluation by Independent Fee Consultant 35 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit www.dws-investments.com. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Yields fluctuate and are not guaranteed. Over NY Tax Free Money Fund's most recent 12-month period ended December 31, 2011, money markets were responding to alternating degrees of perceived risk in the global financial markets, with short-term rates rising or falling slightly in response to the current state of the European sovereign debt crisis. During the summer, the political standoff in the United States related to the raising of the U.S. debt ceiling spurred volatility in financial markets. The extreme difficulties that Congress encountered in coming to agreement regarding the debt ceiling made up a large part of the rationale cited by Standard & Poor's® in deciding to downgrade U.S. debt from AAA to AA+ on August 5, 2011 (though the United States' role as a perceived "safe haven" for fixed-income investors worldwide has thus far remained unchanged). In addition, credit downgrades of various domestic and international banks and "credit watches" instituted by ratings agencies on some European countries exerted pressure on the money markets. Encouragingly, the European Central Bank has made some extraordinary efforts over the past several months to head off additional problems for European governments and banks by acting in a new role as the "lender of last resort" for the Continent's major banks. Fund Performance (as of December 31, 2011) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in this fund is not insured or guaranteed by the FDIC or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. 7-Day Current Yield — NY Tax Free Money Fund — Tax-Exempt New York Money Market Fund December 31, 2011 .01%* December 31, 2010 .01%* * The investment advisor has agreed to waive fees/reimburse expenses. Without such fee waivers/expense reimbursements, the 7-day current yield would have been lower. Yields are historical, will fluctuate and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolio over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. For the most current yield information, visit our Web site at www.dws-investments.com. Positive Contributors to Fund Performance We were able to maintain a competitive tax-free yield for the fund during the period. We sought to balance higher yield with top quality by maintaining a strong position in floating-rate securities as we took advantage of comparatively higher floating-rate interest coupons. The interest rate of floating-rate securities adjusts periodically based on indices such as the Securities Industry and Financial Market Association Index of Variable Rate Demand Notes. Because the interest rates of these instruments adjust as market conditions change, they provide flexibility in an uncertain interest rate environment. We also purchased tax-exempt commercial paper with maturities of six months or less during the period. On occasion, we took advantage of select opportunities farther out on the yield curve in order to enhance performance. Negative Contributors to Fund Performance The types of securities in which we were investing tended to have lower tax-exempt yields than issues carrying more risk. We preferred to be cautious during a time of market fluctuation. In the end this cost the fund some yield, but we believe that this represented a prudent approach to preserving principal. Outlook and Positioning Good news for U.S. markets has come recently in the form of improved economic reports, including a pickup in manufacturing activity and some declines in domestic unemployment. The U.S. Federal Reserve Board (the Fed) has been doing its part by continuing its accommodative monetary policy and hinting at additional transparency for financial market participants in the near term. The main headwind to improved economic and financial market prospects comes from uncertainty over the European sovereign debt crisis. With several European countries facing austerity measures, Europe is on the precipice of a recession. Market participants are urgently wishing for concrete and permanent solutions to the European crisis to encourage further global economic progress and reduce financial market uncertainty. Regarding New York's finances, we have seen remarkable improvements in many areas of the state. Investors are showing confidence in Governor Cuomo's fiscal management, and New York City has prospered despite significant job losses on Wall Street. Nationally, pockets of severe fiscal stress in areas of the country remain, but we are also seeing many instances of sound financial stewardship across municipalities. We look for increased municipal issuance in 2012 as more states, cities and agencies try to take advantage of low interest rates. In the months ahead, we believe the fund may benefit from some of this issuance by focusing on three- to six-month securities in addition to the fund's shorter-term holdings. We continue our insistence on the highest credit quality within the fund. We also plan to maintain our conservative investment strategies and standards. We continue to apply a careful approach to investing on behalf of the fund and to seek competitive tax-free yield for our shareholders. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of the fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Securities Industry and Financial Market Association Index of Variable Rate Demand Notes is a weekly high-grade market index consisting of seven-day, tax-exempt, variable-rate demand notes produced by Municipal Market Data Group. Actual issues are selected from Municipal Market Data's database of more than 10,000 active issues. Sovereign debt is government bonds issued in a foreign currency. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Floating-rate securities are debt instruments with floating-rate coupons that generally reset every 30 to 90 days. Tax-exempt commercial paper is an unsecured short-term loan, usually issued to finance short-term liabilities, that provides the debt holders (bondholders) some level of tax preference on the earnings from their debt investment at a local, state, federal or combination thereof level. Yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Investment Portfolio as of December 31, 2011 NY Tax Free Money Fund Principal Amount ($) Value ($) Municipal Investments 97.7% New York 94.1% Albany, NY, Industrial Development Agency, Albany College of Pharmacy, Series A, 0.06%*, 7/1/2038, LOC: TD Bank NA Albany, NY, Industrial Development Agency, College of Saint Rose, Series A, 0.15%*, 7/1/2037, LOC: Bank of America NA Bethlehem, NY, Industrial Development Agency Housing Revenue, 467 Delware Avenue LLC Project, Series A, AMT, 0.09%*, 9/1/2033, LOC: Hudson River Bank & Trust Co. BlackRock MuniYield New York Quality Fund, Inc., Series W-7-2477, 144A, AMT, 0.22%*, 5/1/2041, LIQ: Citibank NA Long Island, NY, Power Authority, TECP, 0.11%, 1/10/2012, LOC: JPMorgan Chase Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Home Aged Project, 0.1%*, 12/1/2040, LOC: HSBC Bank U.S.A. NA Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Nursing Home, 0.1%*, 12/1/2040, LOC: HSBC Bank U.S.A. NA New York, Metropolitan Transportation Authority, TECP, 0.16%, 1/5/2012, LOC: Royal Bank of Canada New York, Nassau Health Care Corp. Revenue, 0.16%*, 8/1/2029, LOC: Wachovia Bank NA New York, State Dormitory Authority Revenues, State Supported Debt, City University of New York, Series C, 0.09%*, 7/1/2031, LOC: Bank of America NA New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 2.0%, 3/15/2012 New York, State Energy Research & Development Authority, Consolidated Edison Co. of New York, Inc., Series A-1, 144A, 0.07%*, 5/1/2039, LOC: Mizuho Corporate Bank New York, State Environmental Facilities Corp. Revenue, State Revolving Funds-Master Financing Program, Series A, 2.5%, 2/15/2012 New York, State Housing Finance Agency Revenue, RIP Van Winkle House LLC, Series A, 144A, AMT, 0.1%*, 11/1/2034, LIQ: Freddie Mac New York, State Housing Finance Agency, Affordable Housing Revenue, Clinton Park Housing, Series A, 0.1%*, 11/1/2044, LOC: Wells Fargo Bank NA New York, State Housing Finance Agency, Affordable Housing Revenue, Clinton Park Phase II, Series A-1, 0.09%*, 11/1/2049, LOC: Wells Fargo Bank NA New York, State Housing Finance Agency, Capitol Green Apartments, Series A, AMT, 0.1%*, 5/15/2036, LIQ: Fannie Mae New York, State Power Authority Revenue & General Purpose, 0.19%, Mandatory Put 3/1/2012 @ 100, 3/1/2020, LIQ: Bank of Nova Scotia New York, State Urban Development Corp. Revenue, Series 6W, 144A, 0.09%*, 3/15/2037, LIQ: Barclays Bank PLC New York, Triborough Bridge and Tunnel Authority, Series Y, ETM, 6.0%, 1/1/2012 New York City, NY, Housing Development Corp., 1090 Franklin Avenue Associates LLC, Series A, AMT, 0.12%*, 12/1/2037, LOC: Citibank NA New York City, NY, Municipal Water Finance Authority, TECP, 0.28%, 1/20/2012, LOC: Landesbank Hessen-Thuringen Girozentrale & Landesbank Baden-Wurttemberg New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series B, 144A, 5.0%, 11/1/2012 Series R-11994, 144A, 0.1%*, 11/1/2019, LIQ: Citibank NA New York, NY, General Obligation: Series B2, 0.16%*, 8/15/2023, SPA: Landesbank Hessen-Thuringen Series K, 4.0%, 8/1/2012 Oyster Bay, NY, Bond Anticipation Notes, 2.0%, 3/9/2012 New York, RBC Municipal Products, Inc. Trust, Series 0-10, 144A, 0.12%*, 10/15/2041, LIQ: Royal Bank of Canada Puerto Rico 3.6% Commonwealth of Puerto Rico, General Obligation, Series A, 144A, Prerefunded 7/01/2012 @ 100, 5.0%, 7/1/2027 Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.2%*, 12/1/2030 % of Net Assets Value ($) Total Investment Portfolio (Cost $66,690,915)+ Other Assets and Liabilities, Net Net Assets * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and shown at their current rates as of December 31, 2011. + The cost for federal income tax purposes was $66,690,915. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. LIQ: Liquidity Facility LOC: Letter of Credit Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement TECP: Tax-Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of December 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (a) $
